Earl Warren: Mr. Cragun, you may proceed.
John W. Cragun: A problem here, as I was saying at the lunch and recess, appears to be a situation where indeed the Income Tax Act may intend to include all income, but in which we have an earlier statute and a different purpose and policy of Congress with a question whether that has been repealed, whether that has been repealed by implication, whether that policy has in any respect been vitiated by Congress and we look in vain for any indication that Congress has vitiated it. There was nothing particular as that of the opinions below in this case or in the correlative of cases I have briefly mentioned to recent decisions, one by the Tax Court, one by the District Court in Eastern District of Washington. But in this Court, in this case, we have Judge Fee in District Court and three judges on the Court of Appeals all concurring in the view expressed and in the Tenth Circuit on the basis of unasserted conflict with which I believe this Court granted the petition for certiorari. We have not only District Judge Chandler, but Chief Judge Phillips rather overwhelmingly the judges of the lower court seem to have gone along with this. I would like to address myself to a related point on this matter of what the general understanding or effect of this is and the fact that Congress has never seemed fit to abridge that same as regards to be civic crimes in specific localities in Oklahoma.
Felix Frankfurter: When you say abridge, what is it that you stand on which you claim to embrace the question of abridgment --
John W. Cragun: (Inaudible)
Felix Frankfurter: -- if it's the statute that you read about taxation encompass it.
John W. Cragun: Yes, Your Honor, that's part of it. It's also written into the expressed undertaking of this Indian, the so-called trust patent. I might mention that there --
Felix Frankfurter: Trust patent, you mention, we haven't -- I haven't heard about that until now?
John W. Cragun: The trust patent appears at page 13, Your Honor, and on page 14 --
Felix Frankfurter: Of your brief?
John W. Cragun: -- of the record. I'm sorry, sir.
Felix Frankfurter: That's fine. I have the record here.
John W. Cragun: In -- the trust patent handed to this very respondent for the -- the United States does and will hold the land thus alloted subject to all statutory provisions and restrictions for the period of 25 years, in trust for the sole use and benefit of the said Indian, and that at the expiration of said period the United States will convey the same by patent to said Indian in fee, discharged of said trust and free of all charge or incumbrance whatsoever. We have the --
Felix Frankfurter: According to the statute?
John W. Cragun: But that's the exact language of the statute, sir. I don't know that the so-called trust patent could rise above it but it is an expressed contract undertaking of the United States as well as the statutory provision.
Felix Frankfurter: What you're saying is --
Stanley Reed: The land is not taxed by the State of Washington as for the authority.
John W. Cragun: No, these lands are not taxed by the State of Washington, Your Honor.
Felix Frankfurter: What you're saying is that the land that remained without a single cut it will go to -- as it was and that this is merely a transmutation of the land it involves?
John W. Cragun: That is correct, sir, precisely. That -- that future time have this standing timber remain and it still remains on many allotments there and the land is acquired by the individual in fee, he'll have a basis for a capital gains tax or even for that unlikely situation that he might try to apply the timber depletion charges which as petitioner's counsel correctly said are angled at the tremendous operations and not at the individual landowner at all. But he then have his basis for capital gains tax such as is applied here. Thus far, the purpose and intent of Congress that he shall have that put in his hands has not been realized. I was on the point of saying in connection with this policy of Congress that Congress has proved itself perfectly able to direct in a different disposition of these matters tax-wise, should the situation of the particular tribe and the situation of a particular locality require in a number of cases in Oklahoma. Congress by specific statute made certain of these lands subject to certain and expressed taxes and those statutes have them before the Court in other cases. Also, Oklahoma --
Felix Frankfurter: Prior to that -- if you're right about that doesn't cover that case or this case. If you're right about that this is an agreement then I shouldn't think Congress could agree to respectively cut into it.
John W. Cragun: This Court has held twice that it could not. In Choate against Trapp, it expressly ruled it and it later reaffirmed it in -- in Carpenter against Shaw in 280 U.S., it's held that it is a contract right protected by the Fifth Amendment. The Indians as individuals like this are protected by the Fifth Amendment, they are persons. Indian tribes have been held to be political entities, they are still are. The Quinaielt tribe on these reservations still enacts its own law, enforces its own custom, does its own policing of the kind that it believes in and it takes care of its own disputes amongst its own people, say for the ten federal crimes which are subject to trial in federal courts, Congress has intervened there. But that's a political entity, its not protected and I merely mentioned it so that it won't be confused, the cases where this Court has held the Fifth Amendment doesn't protect a tribe and tribal property because it has held specifically with respect to the individual, he is protected.
Harold Burton: But Mr. Cragun -- Mr. Cragun, do you put any limit on the oil and the -- and the mineral part, could it make some use of those or they must all be preserved?
John W. Cragun: Mr. Justice Burton, I believe -- we so asserted in connection with the response in opposition to the petition for certiorari that the situation of oil and gas production in land is different from the standing timber in the way it might be handled for tax purposes, that view is not shared by either of the amici in this case. But I believe that it is possible consistently with the purpose of the General Allotment Act and these restrictions where this Court to draw a line between the situation where there is annual income from the land in the sense of oil and gas royalties. Where the lessee is in effect in partnership with him who is producing the oil and gas and gets a share of that oil and gas and who can deplete that share in his income tax return and so restore it to himself in that sense the value of the capital asset. I believe it's possible for this Court to say, "Well, yes, that's annual income of the land which is taxable and you're getting your -- an adequate return of your capital through the depletion allowance," whereas the Court would still be required in a situation such as this.
Harold Burton: Now, suppose we have spread the -- cut a timber over many years and no one cut a small fraction each year in order he might have the -- continue the reforestation of it.
John W. Cragun: Well, that is suggested in the brief of the respondent, Your Honor. We requested in our brief that if there's any disposition and the Court to dispose of this case on a suggestion that there is a sustained yield program on this 93.25 acres of land that the case be remanded. I make the assertion that it is completely impossible for a logging operation to be carried out on that basis with respect to one allotment or even many allotments of this kind.
Harold Burton: Or raising the question to apply it to the 93 but it was on -- on matter of a principle as to whether or not -- and there wasn't some income derivable on that basis whether it was for oil or whether it was for annual crop.
John W. Cragun: Yes, Your Honor that is possible. If you have a big enterprise where you're taking out a little each year and can continue that forever and there are such operations before services and partnership with private lumber companies on at least two of them that have been sanctioned by statute. The -- there is a little taken out any year and it goes on indefinitely so far as anybody knows unless it's -- it's interrupted by disease or fire or something else it will go on --
Harold Burton: But you (Voice Overlap) --
John W. Cragun: -- trying to foresee the future.
Harold Burton: -- principle if it's a flat sale, flat sale as -- as it was here, you -- you don't allow anything for that annual feature of it or for -- for the income feature of it, you called all capital.
John W. Cragun: The annual increment on virgin forest is nil, Your Honor. There -- there just wasn't any, the year they cut this. If you got a virgin forest, it's a forest which has -- has reached a stabilized point and the amount of windthrow and decay of rock and loss in that way offsets the annual growth, there isn't an annual income.
Harold Burton: Well, you've been cutting it every year, but I mean suppose over a period of 25 years they have been an -- an accumulation of annual growth prior in that income.
John W. Cragun: It might -- it might conceivably be if you can reduce it to some annual basis, Your Honor, but never in this man's life time will there be another crop on this land. He will never get but the one virgin crop that was there when it was cut, when it was allotted to him and later -- years later when it was cut, it will -- it may go to his heirs or his land may be sold and somebody else acquired. There may be some other disposition and it may become an annual tax matter. As it stands on this record, I believe it's perfectly fine. It was capital that he was to get in the future, part of that capital was converted. The Government helped itself to a part of those converted proceeds for taxes. He has not got that capital asset in the first place. If he did, I concede he's going to have to pay taxes. I do so concede with respect to so much of the -- of this converted trust as has been put in his hands. That is if he makes money with his truck which counsel says he purchased, I think that he's going to have to pay a tax on it. I believe so much is established by earlier decisions of this Court, especially in Superintendent of Five Civilized Tribes.
Sherman Minton: What -- what has been the policy of the Government where a land like this has been sold in fee, what's in the tax policy there?
John W. Cragun: Sir, I know of no case holding that it is taxable. The way that trust land is sold in fee as an ordinary proposition is to grant the individual the certificate of competency and his fee simple title. He then goes ahead and sells it. Now, there are pending just within the last year or two, two cases that I know of in Idaho where a collector of Internal Revenue has asserted the right to take the value, deduct from the proceeds of fee patented land that sold, not the value when the individual finally got it in fee but the value way back when it was allotted to him before he had attained this competency and became entitled to sell it and before he had got his certificate. Those cases have not yet reached the Court stage, I know of no others. I know of no -- no effort the Government has made to tax land, restricted or trust patent lands. Those terms means almost the same thing, restricted patents are now in Oklahoma trust patent rivers, where else. I know --
Sherman Minton: Mr. Cragun, they haven't sold the land in fee. Did the Government ever do that, sell -- sell the land in fee and hold the fund?
John W. Cragun: Well, to the extent that any is sold, the Government certainly holds the funds. He can't get --
Sherman Minton: And they hold that with this income tax?
John W. Cragun: I know of no occasion where they have tried to collect an income tax from such proceeds if for instance land was condemned. It's the only circumstance in which I can suppose that there would be a sale of trust land except such sales as occurred here, I know of no case, Your Honor. The --
Sherman Minton: If the Government doesn't tax transactions of that kind, if it shouldn't -- even this one ought not to be taxed.
John W. Cragun: If the Court please, it is our position that this should not be taxed, that it doesn't get on a level where it can't be taxed under the congressional scheme, the congressional policy until it is placed in the hands of the L.R.T. in fee, then to be sure he is subject to taxation just as is everyone else. First, though Congress has said he shall have his land in fee, here that's frustrated the part because he and the Government agree, his agreement I suppose is necessary because of the protection, he is an individual, enjoys under the Fifth Amendment. He and the Government agree that the Government will sell his timber along with that of a number of others and thereupon part of his prospective capital is converted into a different form. But the Government still holds that in trust and it's not ordinary income, it's a part of that capital that was standing on the -- the land. Of course I'm aware, if the Court please, of the decisions stemming from Willcuts against Bunn. I mentioned before the lunch and recess that what's taxed is not the thing itself, the state bonds themselves, it's the transaction in the bonds. Here, it's the sale of the timber. Well, I suppose we could carry that to the ridiculous point you say the Congress could enact a direct tax against real estate but call it an excise and say this isn't a tax on the real estate at all. This is a tax on the privilege of owning real estate. If -- we're almost to such an extreme position to apply it here and this Court has considered whether this language of the General Allotment Act should be construed to permit the imposition of a state inheritance tax on restricted land. Now, Mr. Justice Black in an earlier opinion, in United States Trust Company against Helvering, had held that clearly the tax is a tax on the shifting of economic benefits, the transfer upon death and not upon the property itself. When it came to Indian lands in the 319 U.S. Oklahoma Tax Commission case, he held that they could include trust property of the Indian merely by virtue of its -- being held in trust by the Government such as a stocks and bonds and cash were part of it. But when it came to his allotment which was held thereunder these restrictions against incumbrance, he held the majority of the Court did not believe that that principle of United States Trust Company against Helvering applies to the restricted allotment. This Court has passed on that and it doesn't make a better governance that at the time the General Allotment Act was passed, you didn't have state inheritance taxes. That was followed by two decisions in the Court of Claims. This Court denied certiorari in the latter one of them, holding that the federal state tax does not apply to these trust lands which are under these restrictions which are go -- are to go as I read from the patent, as also it says in the statute in same language to be delivered to the individual or his heirs without incumbrance. I'd -- I believe that there is pretty general uniformity in the decision, again with respect to these Landman cases, the two in the Court Of Claims that I mentioned that came after this Court's decision in the 319 U.S. Oklahoma Tax Commission case. It didn't make any difference that the federal or state tax wasn't in being at the time the General Allotment Act was passed or at the time the -- the particular patent was issued. That restriction against diminution of the property of the allottee applied to whatever sort of diminution was involved, whether it meant taking out part of it for in a state tax, a state inheritance tax or -- I urge that the Court must hold an income tax.
Felix Frankfurter: What would you say, Mr. Cragun, if -- I wouldn't urge but (Inaudible) if the argument which prevails -- which prevailed in Evans against Gore was laid around to act (Inaudible) That the constitutional provision about taxing federal (Inaudible) or maybe the Government (Inaudible) does have -- that limitation doesn't -- doesn't mean there shouldn't be protection to what everybody else is protecting, does it refer to the Government's position?
John W. Cragun: It certainly is, Your Honor. It's very fully briefed there and I -- commencing on page 29.
Felix Frankfurter: Suppose that Mr. Barber would make an argument.
John W. Cragun: It is made. I --
Felix Frankfurter: (Inaudible)
John W. Cragun: I regarded it as being merely ad hominem that the Court should feel so sorry for itself that it has committed this self-inflicted wound which Mr. Justice Minton referred to upon itself that it should turn around and say, "Well, we'll pay no attention to the congressional policy, deliberately adopted and still on the books with respect to a completely different problem, the problem of Indians and we are going to hold them taxable." The Government uses the term, "I did pay my respects to that." I couldn't withhold saying something about that in my own brief. The Government makes the argument that Indians should be taxed just the same as everyone else.
Felix Frankfurter: Your argument is as though Congress is providing that the salary of judges went on to say it cannot be subject to any incumbency in that taxation, in effect.
John W. Cragun: Well, if Your Honor please, the policy with respect to federal judges which this Court examined and enunciated, not only in Evans against Gore but in the later cases, was completely repudiating it, is a completely different policy than that which Congress has applied with respect to the Indians. You were faced -- well, the Court was faced in that situation with regard to judge's salaries, with the question what is the policy of the Third Article of the Constitution? There was no problem there about acculturating judges, no problem there of -- of tribal judges that we have somehow to lean over to a different sort of life. I cannot see --
Felix Frankfurter: We're not suggesting to that direction.
John W. Cragun: [Laughs] I'm trying not to be drawn into giving my own suggestions on that but it -- it seems to me completely apart from the question here which is what Congress has provided, what has been done by the administrative officials pursuant to that direction. Counsel --
Hugo L. Black: So if you don't think if we would to decide for you we'd have to overrule the case (Voice Overlap) --
John W. Cragun: I do not believe so, Your Honor. I -- I believe that you could refrain from that.
Felix Frankfurter: That shows great (Inaudible) in you and not made that argument.
John W. Cragun: I thank you, sir. Maybe it would appeal to the Court a little more if I did make the argument.[Laughter]
John W. Cragun: The point has been made that we must, here, find some express exemption by Congress from the Income Tax Act, the broad sweep of the Act that was mentioned. Of course we have that, we have a completely different problem, I urge the Court on the other side as I have said that its a problem of whether you are going to hold for a repeal by implication of that earlier language in the language of the Tax Act. I believe that it cannot be found in the light of the history of the congressional policy which here is involved, but it does fundamentally come down to what is the congressional policy with respect to the allotment of Indians. They provided for the General Allotment Act where back in 1887. Isn't it about time the 25 years run up, we might ask when they're going to change it? Well, there again, it's up to Congress to change that if it's to be changed, I suppose any of us can look, just peek a little bit and see why Congress hasn't done it, it's because the General Allotment Act did not turn out to be the great solution of the Indian problem which it was hoped for. It raised hordes of problems in -- in turn and it was a great thing as hoped for the General Allotment Act when it was passed. I think it was by and large sincere people who try to get it through and not merely so much the land hungry westerners that some people say, but the fact is that well intentioned or mere grab, it produced a horde of problems, it can be solved only as to the individual. We represent here an individual who has not reached that point yet, he has not received his land in fee and without incumbrance as Congress has provided and I respectfully urge that that congressional policy must therefore be given effect.
Hugo L. Black: Do you know what the defendant would do, this particular group have (Inaudible)
John W. Cragun: I -- I don't know, Your Honor. I feel that on this reservation it is rather high. This reservation has a peculiar history in -- pursuant to an opinion of this Court back in the 20's. Allotments had to be granted to alien Indians as long as they were fish eating Indians on the Pacific Coast in the northwest corner of the United States. There were some Indians allotted there who were enemies of the Quinaielt. There were some who -- the most of them didn't speak the same language. Their language wasn't in the same family of languages. They were just as mutually unintelligible as our English and Chinese. Those people wouldn't go to that reservation, they took allotments. There are many of them made a pretty fair adjustment. From time to time they have been patented. Some of those on the reservation, some of the Quinaielt's, who still live there, have done very well and have got their patents. I understand that there are many applications for patents and fee pending. They have --
Hugo L. Black: Are they farming or --
John W. Cragun: No, Your Honor. You can't farm that land, fishing in the (Inaudible). In one case, the Eastman case. I did not cite it in my brief, I only ran across it the other day. The United States against Eastman, it was decided in 1941, its a 118 F.2d 421 at page 422. The Court said the Quinaielt reservation comprises about 200,000 acres of land principally valuable for its timber, less than 2% of the area being susceptible to agricultural uses. It's -- for one time it was hoped, I have quoted some general sources on that in my brief, at one time it was -- it was hoped that this rich land that raises forest so well would support a large agriculture. That hope hasn't worked out. In fact, stump farmers have been driven out of the country almost to a man.
Hugo L. Black: Won't you have -- doesn't have a lot but completely freed me of any -- what some people would call paternalistic (Inaudible) by the Government?
John W. Cragun: They are entirely freed, sir. They -- they go ahead and pay their taxes on them. Many of them have no interest in the reservation or no remaining interest in it. They sell, they -- they become in the indistinguishable mass of property in that area and the individual Indian in no respect is on any different basis tax-wise or anything else from anyone else. The Indian problem, if I may say very briefly, is not a problem of civil liberties. The Indian as a separate group in this country except for a little -- little pimple spots over the country where there are serious exceptions to be sure. The Indian who is as well dressed and well mannered as the non-Indian of his community can ordinarily move around with him very well and once you -- once you do get an Indian acculturated to the point where he can earn his way and make his living, he has little of the problem that besets the Negro. There, the problems are not comparable. And so, we find that the federal policy which has been adopted is on a different basis too. The problem is getting him acculturated, not protecting him so much from the jibes and barbs of his fellowmen but enabling him to overcome that stubborn insistence on his own culture where they still speak the norm language and won't learn English, where they regard their own ways as right and ours as a little foolish or a matter of taking on heirs, over coming that so that he can step out into a society which seems reasonably willing to greet him.
Hugo L. Black: Are they allotted -- excuse me. Are they -- a lot of these children going to the regular schools -- public schools?
John W. Cragun: On this reservation, they go to a reservation school until the third grade I think and then the tribe has arranged to send them to a public school. I think the tribe pays for it. The tribe doesn't have much tribal money here because almost all the land is allotted, but they arrange to send them to a public school down at Moclips, 15 or 20 miles away. They have their own bus and take them down there and they -- they go to a regular non-Indian school.
Hugo L. Black: That those -- both the children and they're allotted to use them -- not allotted to use them?
John W. Cragun: Yes, Your Honor. I think they cut them off at about the third grade, just little fellows on that reservation. That's not something that's going on for a generation, I think that's something within the last seven or eight years that the tribe is bringing about through its own governing medium and then in its own good time and some of these things do seem to take a good time.
Hugo L. Black: Don't you get their land without paying the regular tax (Voice Overlap) --
John W. Cragun: Yes, Your Honor, if they keep the land or if they don't sell it to somebody else, the purchaser pays.
Felix Frankfurter: I'm just trying to enter (Inaudible) that's slightly relevant to the problem before us to have a very thoughtful conclusion (Inaudible) All I'm saying is (Inaudible) but that's not the wisest thing from the large aspect of civilization at least (Inaudible)
John W. Cragun: Mr. Justice, I both agree and disagree with you. I've been associated with --
Felix Frankfurter: I didn't express -- I don't express my view, I'm just (Voice Overlap) --
John W. Cragun: I know, I both agree and disagree with the view which you mentioned. I do think that this much is true, we are learning and learned I believe that the Indian problem can't be solved in some blind stroke that you cannot repeal a man's being an Indian or simply because he's overwhelmed by another culture, suddenly having forget his mother tongue and his own ways of life.
Felix Frankfurter: (Inaudible)
John W. Cragun: That's correct. If we wanted to we couldn't abolish them, it's had to be gradual and I believe that accounts for the policy of the -- the General Allotment Act. This is taken into account, this problem of taxation is taken into account in the policy which Congress has had to adopt, has had to draw up, to try to solve this thing, Congress hasn't always been I suppose as wise as I feel I could be on the problem but on the other hand they're doing the best they can and I respectfully urge that this Court may not second guess the congressional policy that this Court must accord it, the purpose which Congress has exhibited which I submit means that the land shall be delivered without diminution before the individual becomes taxable.
Earl Warren: Mr. Barber, you may proceed.
Charles F. Barber: I think I sat down, Mr. Justice Reed, leaving a question of yours hanging which I lost track of at the last minute. You had asked how about condemnation? And I answered that when the land was condemned as of course frequently has been in the case of irrigation works, construction of roads and so on, the proceeds of the land are paid into the individual account of the Indian, subject to withdrawal by him under supervision. You then asked under the General Allotment Act, the Government agrees to turn it back to him at the end of the period and that's the question I lost track of. I think it will be clearest if I direct your attention to the statute which deals with that problem. It's on page 43 of our brief, the Act of June 25th, 1910. This Section 8 applies to sales of timber, another section and I believe the same language refers to the sale of the land itself. And the relevant provisions are the last four lines. And the proceeds thereof shall be paid to the allottee or disposed of for his benefit under regulations to be prescribed by the Secretary of Interior. Now, my suggestion is that when those moneys are paid to him at his request, whatever obligation the Government has to oversee those funds or to oversee the proceeds of the land, comes to a lawful end.
Stanley Reed: Or it would be fair to ask I suppose as to whether or not he pays taxes on them.
Charles F. Barber: Well, that of course is -- is the whole question before us today.
Hugo L. Black: May I ask you, Mr. Barber. Does the decision in this case would be applicable to allottees or all in parts of the country, Indian allottees, all tribes?
Charles F. Barber: It depends on how it is framed. It would apply so far as I know to all persons who hold allotments under the General Allotment Act.
Hugo L. Black: Are there some who do not?
Charles F. Barber: Yes, sir, there are a great many that do not, mostly the Oklahoma Indians.
Hugo L. Black: Do they have exemptions or not?
Charles F. Barber: Some of the Oklahoma Indians have exemptions, some do not. It is a complex matter specific to each tribe.
Hugo L. Black: The law as it is now is that some Indians who have allotments get exempted and some do not?
Charles F. Barber: I -- it might be a little more precise to say that some Indians enjoy, under the agreements with the Government, specific exemptions from tax and others do not.
Hugo L. Black: Well, that -- I wasn't thinking about the way, I was just wondering if the -- with the kind of (Inaudible) or let's say within the uniformity with reference to payment of taxes by Indian allottees.
Charles F. Barber: If you look at any one tribe, of course, the question is general. If you look at the whole Indian problem, each one is somewhat separate.
Hugo L. Black: (Inaudible) to the fact that they had different people.
Charles F. Barber: The position -- yes. The position of the Commissioner has then that all the income is taxable, excepting those Indians which have an exemption from tax in so many words.
William O. Douglas: What was (Inaudible)
Charles F. Barber: Your Honor?
William O. Douglas: (Inaudible)
Charles F. Barber: Your Honor, I think that is not the fact. From 1913 --
William O. Douglas: (Inaudible)
Charles F. Barber: No, Your Honor, it was the first litigated case but there are maybe 50 published rulings of the Commissioner of Internal Revenue and maybe 50 more unpublished that bear on this question.
William O. Douglas: But to take such books is -- as I read a closed book (Inaudible)
Charles F. Barber: Cohen does and of course we all have very great respect for Mr. Felix Cohen. His statement frankly puzzles me. That book was put out in 1942, he cites no authority for his opinion, he's entitled to his opinion of course. But what puzzles me is that he makes no reference to the numerous rulings of the Commissioner to the contrary, most of which came up in the form of letters from the Commissioner to the Superintendent of Indian Affairs. Moreover, he makes no reference to an official circular of the Department of Interior, a public document directed to all superintendents in 1938 which I have in front of me and it refers to the decision in the Superintendent case, it characterizes the holding that the income of Indians is subject to federal income tax unless specifically exempted by treaty or Act of Congress specifically exempted. And it goes on to say unless therefore there is a specific exemption either by treaty or Act of Congress, the Indian should file returns as well as other citizens when their income is sufficient to bring them under the terms of the federal income tax law.
Felix Frankfurter: Who's circular is that, Mr. Barber?
Charles F. Barber: Department of Interior, Office of Indian Affairs, miscellaneous circular number --
Felix Frankfurter: (Inaudible) of counsel.
Charles F. Barber: Yes, sir. As I say this -- this hand book of Indian law puzzles me.
Felix Frankfurter: (Inaudible)
Earl Warren: Well, didn't he say income there, income within --
Charles F. Barber: He has held that income -- he characterized the Superintendent case as holding that income of Indians is subject the federal income tax unless specifically exempted by treaty or Act of Congress, unless therefore there is a specific exception and so on.
Felix Frankfurter: Did he refer to the Superintendent case?
Charles F. Barber: In the -- in the handbook, he --
Felix Frankfurter: That is a different case.
Charles F. Barber: He refers to the Superintendent case. He limits it to income on income.
Felix Frankfurter: (Inaudible)
William O. Douglas: (Inaudible)
Charles F. Barber: Well, now, that is the Mary Blackbird situation in Chateau. In Superintendent, that decision was relied on and this Court in Superintendent said -- quoted along these lines, "Petitioner contends that the Court erred in not following its reason in the Mary Blackbird case." It quotes that reasoning and then it says that the Court correctly failed to follow that precedent because it was not consistent with this Court's decision in Chateau. I might mention in sitting down that this question of the taxability of gain on sale of land has been litigated, a Tenth Circuit case in 76 F.2d holds that the gain is taxable and in a very notorious ruling they simply -- the Commissioner held that the claim of judgment fund was subject -- the aliquot portion to each Indian was subject to the federal income tax on the capital gain.
Felix Frankfurter: (Inaudible)
Charles F. Barber: Yes, that is the case of Dick versus Commissioner, 76 F.2d 265 Tenth Circuit, certiorari denied. I invite your attention to our brief in opposition in that case.
Hugo L. Black: I would like to ask you just one more question --
Charles F. Barber: Yes, Your Honor.
Hugo L. Black: -- if they have no materiality at all, all except what I asked you a moment ago and maybe you can't answer --
Charles F. Barber: Yes.
Hugo L. Black: -- at this time, if you can't, that will be all right. If this tax could be held exempt for these allottees, would that produce uniformity with reference to all or would it secure the -- some taxable allottee taxable and some not taxable?
Charles F. Barber: If this Court held that the income directly derived from alloted land or land subject to restrictions or land subject to restrictions of any sort. You see in the Oklahoma and Kansas situation, the fee is given to the Indians subject to restrictions then there would be uniformity except for this case. There are many treaty which say that the land shall be exempt for three years until 1931 or for ten years and thereafter shall be subject to all federal and state taxes. Now, you can't avoid those provisions which look both ways.
Hugo L. Black: Are they on -- on the allotment?
Charles F. Barber: The -- those statutes which provide and thereafter shall be taxable are Indians which hold not under the General Allotment Act --
Hugo L. Black: But under the --
Charles F. Barber: -- but in the Oklahoma and Kansas situation under special statutes.
Stanley Reed: Are the instances that you referred to, rulings by the Commissioner, are they referred to in your brief?
Charles F. Barber: Yes, sir, we refer to some of them at page 16 of our brief, key ones which show the theme. And if you will look in our brief in the Superintendent case, you will get the very numerous early rulings exhaustively treated.
William O. Douglas: (Inaudible)
Charles F. Barber: In the footnote, yes, sir.